June 28, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             VIRIDINIA Z. PAZ, Appellant

NO. 14-11-00664-CV                        V.

                          CARMEN ROSA MOLINA, Appellee
                              ____________________

       This cause, an appeal from the judgment in favor of appellee, CARMEN ROSA
MOLINA, signed July 8, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment.

       Therefore, we REVERSE the portion of the trial court’s judgment awarding
$5,517.26 in damages for past medical care and RENDER judgment reinstating the jury’s
award of zero damages for past medical care. We vacate the portion of the trial court’s
judgment awarding pre-judgment interest, and REMAND to the trial court for a
recalculation of pre-judgment interest, in light of the reduction in the total damage award.
We AFFIRM the trial court’s judgment in all other respects.

       We order appellee, CARMEN ROSA MOLINA, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.